Title: From George Washington to Abraham Skinner, 24 July 1780
From: Washington, George
To: Skinner, Abraham


					
						sir
						Head Qrs [Preakness, N.J.] July 24th 1780
					
					I have received Your Letter of the 22d Instant, inclosing a Copy of one from Mr Loring, the British Commissary of prisoners of the 19th. I find by his Letter that the En⟨em⟩y intend now, or at least wish to effect it, if they can, to connect the exchange of our officers and privates, prisoners at New York & Long Island, and to make the release of the former depend on that of the latter. This is evidently the Object at which they now aim. It is inadmissible and what I will not accede to. Exchanges, from the first that took place between us to ⟨the⟩ present time, have been conducted on a very different principle and it was never attempted in any case before to combine the release of officers & Men together, except in the instance of the Convention Troops; and the propositions contained in Mr Loring’s Letter of the 12th of June, whatever communications he may have thought it necessary to give since, are separate & distinct with respect to the business, and do not hint in the most distant manner, at any relation between them. You are therefore to govern Yourself entirely by his proposition of the 21st of June & by my Letter of the 12th Instant, with respect to the Officers.
					as to the privates, prisoners in New York about whose exchange the Enemy appear solicitous at present, it might be remarked that humanity required the measure much more strongly, when it was proposed & urged on our part on the 3d of February—and that they thought proper then to decline it and not to give any Answer upon the subject till the 6th of May. But waiving all consideration of the motives, which induced them then to decline, what they now would accede to, You may ascertain with Mr Loring, and obtain fro⟨m⟩ him Lists of such as are really prisoners of War—whom we shall deem as such & fit subjects of exchange. This will be a good & necessary preliminary step & such as will facilitate their release.
					In consequence of directions I have just received for the purpose, You will propos⟨e⟩ to Mr Loring to exchange Any Brigadier General belonging to them in our hands, for Brigadier Genl du portail, who was taken at Charles Town, and if the propositio⟨n⟩ is agreed to, You will take immediate measures for releasing the Officer given on our part; and will obtain an Order for the liberation of Genl du portail and for his safe conduct to philadelphia, or some part of Jersey, if Sir Henry Clinton will indulge him with a passage by Water, or if not till he arrives at such place in North Carolina as the General may mentio⟨n⟩.
					As Lt Genl Burgoyne is not with the Convention Troops—and the Enemy ha⟨ve⟩ no Officers of ours of his rank to exchange for him; and as they have several of our Colonels, prisoners to them, who can never

be exchanged on the principle of equal rank; I wish You to propose, for the mutual relief of the parties, his exch[ange] for our Colonels, as far as it may ext⟨end⟩ according to the tariff or grades ⟨which⟩ were discussed & thought reasonable by ⟨our⟩ respective Commissioners when at Amboy last; beginning first with the Officers of this rank, prisoners in this quarter after reserving one to be exchanged for Colonel Cockler, and extending it to the relief of those in the Continental line, prisoners at the Southward, as far as it will reach, according to the seniority of their capture & where this is equal the dates of Commission must govern.
					There were Two Officers of the name of Robinson, Sons of Colo. Robinson, taken at Stony point—You will permit them to go to New York on parole & remain till called for or exchanged. I am sir Yr Most Obedt sert
					
						Go: Washington
					
				